Citation Nr: 1440919	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-07 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 23, 2011, and in excess of 20 percent thereafter, for arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for arthritis, left knee.

3.  Entitlement to a rating in excess of 10 percent for arthritis, left shoulder.

4.  Entitlement to a rating in excess of 10 percent for postoperative arthritis, right shoulder.

5.  Entitlement to a rating in excess of 10 percent for trochanteric bursitis, left hip.

6.  Entitlement to a rating in excess of 10 percent for arthritis, right hip.

7.  Entitlement to a rating in excess of 10 percent for osteoarthritis, lumbar spine with disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969, and from January 2002 to August 2003, with many additional years of service in the National Guard.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In September 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript from this proceeding is of record.

During the September 2012 hearing, the Veteran alleged that he experiences pain in his left lower extremity, which he feels is due to his service connected disabilities.  This claim has not been considered by the Agency of Original Jurisdiction (AOJ) and, therefore, is REFERRED to the AOJ for appropriate action.


The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has perfected appeals as to the rating assigned for his service-connected bilateral knee, bilateral shoulder, bilateral hip, and lumbar spine disabilities.  He was most recently afforded a VA joints examination in March 2011, more than three years ago.  In a letter to VA several days following his examination, he reported the nature of his disabilities as continually worsening.  In September 2011, he again wrote to VA and described the disabilities as worsening.  He reported at that time that he had to forego teaching and research responsibilities at George Mason University due to his ongoing medical treatment and physical therapy.  The Veteran also reported that despite physical therapy, he continued to experience increasing weakness, a tingling feeling in his lower back, and increasing pain over the prior few months, particularly in July 2011 when he awoke at night and was unable to get out of bed due to significant pain in his legs.

At the time of his Board hearing in September 2012, the Veteran described a general worsening as to each of the joints on appeal since the March 2011 VA examination.  He specifically alleged that his knee conditions and pain worsened in the prior two years.  See hearing transcript at page 7.  He also reported a worsening in both hips.  Id. at page 11.  The Veteran also reported an inability to raise his arms to shoulder level due to pain from his shoulder disabilities.  Id. at page 15.  At the time of the March 2011 VA examination, however, the examiner noted that there was no objective evidence of pain with motion in the shoulders.  Thus, it appears that the shoulder disability also may have worsened.  Similarly, the Veteran's back was described at the time of the hearing as having a general worsening.  

Thus, it appears, based upon the Veteran's statements since the March 2011 VA examination, to include his September 2012 hearing testimony, that the Veteran's orthopedic symptoms related to his bilateral knee, bilateral shoulder, bilateral hip, and lumbar spine disabilities have worsened since his March 2011 VA examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, these claims must be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected bilateral knee, bilateral shoulder, bilateral hip, and lumbar spine disabilities.

Further, the Veteran's private treatment records from Kaiser and Blue Ridge Orthopaedic dated through August 2012 are of record.  No additional records are available for the Board's review in either the paper or the electronic claims files.  On remand, the RO must assist the Veteran in obtaining relevant ongoing treatment records related to the claimed disabilities.  38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include assisting the Veteran in obtaining relevant ongoing private treatment records from Kaiser, Blue Ridge Orthopaedic, or any other private or VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified.

2.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran a VA  examination or examinations by an examiner(s) with sufficient expertise to determine the current severity of his service-connected bilateral knee, bilateral shoulder, bilateral hip, and lumbar spine disabilities.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



